t c memo united_states tax_court manuel and judy f vela petitioners v commissioner of internal revenue respondent docket no 26644-07l filed date alvaro g velez for petitioners emily giometti for respondent memorandum opinion dawson judge petitioners petitioned the court pursuant to sec_6330 d to review determinations of the internal revenue service’s office of appeals appeals_office sustaining the 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar filing of notices of federal_tax_lien relating to trust fund recovery penalties assessed against petitioners pursuant to sec_6672 as responsible persons for the payment of quarterly employment_taxes for the periods ending date through date and for the periods ending date through date with respect to unpaid liabilities of apex mental health services inc ohio treatment alliance inc and symbiont nfp inc sustaining the filing of a notice_of_federal_tax_lien relating to petitioners’ unpaid federal_income_tax for and rejecting a separate offer- in-compromise oic submitted by each petitioner based on doubt as to collectibility this case is before us on respondent’s motion for summary_judgment and petitioners’ response thereto the issues for decision are whether the appeals_office abused its discretion in sustaining the filing of notices of federal_tax_lien and in rejecting the separate oics petitioners submitted petitioners resided in ohio at the time they filed their background petition petitioners owned and operated several businesses from through and they also owned real_estate properties in the newark and columbus ohio area apex mental health services ohio treatment alliance and symbiont were three corporations that failed to pay their employment_taxes reportable on form_941 employer’s quarterly federal tax_return the internal_revenue_service irs found petitioners liable as responsible persons for those taxes and assessed sec_6672 penalties against them for the quarterly periods ending date through date and for the periods ending date through date on date the irs sent petitioners notices of federal_tax_lien filing and your right to a hearing under sec_6320 for sec_6672 penalties for the quarterly periods ending date through date the irs recorded the liens for each of the periods on date two years later on date the irs again issued notices of lien to petitioners the notices included all periods listed on the prior notices dated date as well as the quarterly periods ending date date date and date the irs recorded the liens for those periods on date the irs also issued a notice_of_levy with respect to petitioners’ federal_income_tax liability for on september 2we note that the irs had previously assessed sec_6672 penalties against petitioners with respect to two other corporations frenier sheet metal inc and frenier building systems inc which are not involved in this case it appears that petitioners who are fiduciaries charged with the responsibility of paying trust_fund_taxes to the irs have converted those funds for their personal_use and recorded a lien for that liability on date at the end of date petitioners owed a total unpaid balance of approximately dollar_figure with respect to their liabilities for the sec_6672 trust fund penalties and their joint income_tax_liability for on date each petitioner filed a form request for a collection_due_process_hearing cdp request with respect to their income_tax_liability and the sec_6672 penalties for all of the quarterly periods involved each cdp request asked for a face-to-face conference to discuss alternative collection methods including the possibility of an installment_agreement or an oic in their cdp requests petitioners did not raise any issues regarding the appropriateness of the collection action or dispute their underlying liabilities the irs subsequently recorded an additional lien on date and issued a notice of lien on date both relating to the same periods for which it had previously filed liens petitioners filed second cdp requests on date which raised the same issues as had their first cdp requests on date the appeals_office mailed letters to petitioners acknowledging that it had received the case for consideration on date the appeals_office in columbus ohio sent a similar letter to petitioner manuel vela mr vela acknowledging receipt of the case and explaining its role and purpose in conducting cdp proceedings on date alvaro g velez mr velez petitioners’ counsel sent the irs a letter verifying the entities and periods with respect to which the employment_taxes and the sec_6672 penalties had been assessed on date settlement officer thomas j fehr so fehr sent petitioners letters scheduling a face-to-face cdp hearing with them for date the letters explained the issues the appeals_office would consider during the hearing and listed items which petitioners should provide to support any proposed collection alternatives on date each petitioner submitted a separate oic on form_656 offer_in_compromise offering a compromise of the petitioner’s liabilities for all periods at issue based on a short-term deferred payment of dollar_figure a total of dollar_figure for the two offers with their oics petitioners provided forms a collection information statement for wage earners and self- employed individuals which showed they own interests in three businesses alps ltd alps fairfield academy ltd fairfield and mcvee holdings ltd mcvee alps is a partnership that provides assisted living services to individuals with mental or developmental disabilities or illnesses each petitioner owns a 33-percent interest in alps fairfield is a residential center and school for boys with mental retardation developmental disabilities mental illness or past criminal behavior each petitioner owns a 50-percent interest in fairfield mcvee is a real_estate_holding_company in which mr vela owns a 98-percent interest and mrs vela owns a percent interest mcvee rents some of the real_estate it owns to alps and fairfield on date the appeals_office sent a letter to mr vela stating that it had received and would consider his oic the next day so fehr spoke on the telephone with mr velez at which time they agreed to postpone the hearing and communicate by telephone or correspondence as to the evaluation of petitioners’ oics on date the appeals_office decided that settlement officer christopher hosking so hosking would assist so fehr in the evaluation of the oics and sent a letter so notifying petitioners on date so hosking reviewed petitioners’ oics and their forms 433-a and sent a letter to them requesting additional information and supporting documents so hosking also sent three other letters to mr vela requesting that he provide completed forms 433-b collection information statement for businesses and other financial information with respect to alps fairfield and mcvee between may and date petitioners submitted forms 433-b for alps fairfield and mcvee on july and so hosking sent letters to petitioners with which he returned to them their forms 433-a and forms 433-b because they had not fully completed the forms or provided the necessary requested data the letters listed the additional information needed to evaluate petitioners’ oics and determine the reasonable collection potential petitioners responded in a letter dated date with which they provided some of the additional information requested with respect to their forms 433-a they submitted their tax returns bank statements financial information a list of real_estate properties purportedly held by them personally and information regarding each of the properties petitioners’ list of properties states that they own the following 4th street newark ohio westwood drive newark ohio mt vernon road newark ohio and hoover street newark ohio the integrated tax real_estate assessment and collections records maintained by licking county ohio show that petitioners also own a property pincite w church street newark ohio church property which petitioners had stated was owned by mcvee petitioners rather than mcvee apparently own a sixth property pincite north columbus street lancaster ohio petitioners submitted to the appeals_office appraisal and valuation information with respect to the following properties purportedly owned by mcvee pleasantville road thornville ohio w church street newark ohio arcadia avenue columbus ohio hollow road rehoboth ohio and 3rd street newark ohio for alps petitioners submitted tax returns bank statements a statement of deposits and filings and a summary of wages paid for fairfield petitioners submitted tax returns bank and financial statements and other information the record shows that both alps and fairfield received regular aid contributions and deposits from the state of ohio auditor for mcvee petitioners submitted tax returns bank statements and other financial information on date so hosking sent a letter to petitioners stating that he had completed review of their oics and could not recommend acceptance because their reasonable collection potential far exceeds the combined amount of their offers the letter included his analysis of petitioners’ reasonable collection potential explaining that petitioners had total equity of dollar_figure including dollar_figure invested in real_estate and business equity in alps fairfield mcvee apex mental health and prudential financial of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the analysis also concluded that petitioners had monthly disposable income of dollar_figure resulting in collectible future income of dollar_figure and a total reasonable collection potential of dollar_figure mr velez petitioners’ counsel met with so fehr and so hoskings to discuss the oics on date petitioners did not present at that meeting any specific information to rebut the findings made in so hosking’s collection potential analysis however during that meeting the parties discussed the possibility of entering into an installment_agreement with an unspecified period during which petitioners would liquidate their real_estate_assets with the proceeds to be applied to their federal tax_liabilities petitioners were given until date to submit a final proposal for this collection alternative but they did not submit any such proposal on the basis of so fehr’s review of so hosking’s analysis and the documents petitioners provided during the cdp proceeding so fehr determined that petitioners’ oics should be rejected at the time of his determination on date petitioners had outstanding tax_liabilities of at least dollar_figure on date so fehr sent letters to petitioners notifying them that the appeals_office had rejected their oics also on date the appeals_office issued three notices of determination one to petitioners jointly and one to each petitioner separately sustaining respondent’s collection action with respect to the sec_6672 penalties for the quarterly tax periods involved and with respect to petitioners’ joint income_tax_liability for the notices included so hosking’s analysis as previously provided to petitioners along with his letter of date each notice_of_determination approved by appeals team manager dewayne turk stated that appeals rejected petitioners’ oics and sustained the filing of the notices of federal_tax_lien the appeals case memorandum acm attached to petitioners’ notices of determination submitted by so fehr states in pertinent part as follows ii issues raised by the taxpayer after the initial evaluation of the taxpayer’s oic his requested hearing was scheduled for date at mr velez’s request the hearing was rescheduled for date at that hearing the taxpayer was given until date to provide additional information or to submit another collection alternative there was no additional response from the taxpayer nftl - the taxpayer did not raise specific issues with regards to the filing of the nftl for appeals’ consideration appeals determined that all legal and administrative requirements for filing a nftl were followed finding no basis for granting relief on this issue appeals sustains the filing of the nftl collection alternative oic - mr vela submitted an oic to compromise his tax_liabilities for the joint income_tax due for and trust fund recovery penalties tfrp assessed against each individually the terms of mr vela’s short term deferred offer were as follows dollar_figure payable dollar_figure within days of acceptance and monthly payments in the same amount payable on the 23rd day of each month for months the evaluation of the taxpayer’s financial information concluded that the joint reasonable collection potential rcp was dollar_figure the work papers showing how the rcp was calculated are attached to this acm the taxpayer did not provide any additional information for consideration by the deadline of date appeals has rejected the taxpayer’s oic because the amount offered did not equal or exceed his rcp collection alternative - at the conference on date mr velez also inquired about the possibility of the taxpayer making payments with a period of time for liquidating real_estate_assets as of the deadline of date no specific proposal for appeals’ consideration was forthcoming the taxpayer did not raise any issues challenging the underlying tax_liability the taxpayer raised no other relevant issues iii balancing the need for efficient collection with the taxpayer’s concern that the collection action be no more intrusive than necessary has efficient tax collection been balanced with concern regarding intrusiveness of the filing of the nftl yes sec_6330 requires that the settlement officer consider whether any collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary given the total balance due for all of the taxpayer’s tax_liabilities which is over dollar_figure the taxpayer’s failure to raise specific issues with regards to the filing of the nftl and her failure to negotiate a collection alternative both the filing of the nftl and the proposed levy action do balance the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary respondent moved for summary_judgment on the ground that so fehr and so hosking did not abuse their discretion in rejecting petitioners’ oics and in sustaining the collection action against petitioners petitioners filed a response to respondent’s motion urging that the motion be denied and that the case be remanded to the appeals_office i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b when the case was called for trial counsel for petitioners stated as did counsel for respondent that no testimony or further documentary_evidence would be offered to supplement respondent’s motion for summary_judgment and that the relevant documents were contained in the administrative record therefore after reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law ii standard of review petitioners do not contest their underlying federal tax_liabilities for the sec_6672 trust fund recovery penalties assessed against them for certain quarterly periods ending date through date and their joint federal_income_tax liability for they also do not challenge the validity of the notices of federal_tax_lien respondent filed for those taxable periods rather petitioners dispute only respondent’s rejection of their oics thus the court reviews respondent’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 we have described the abuse_of_discretion standard as meaning arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 in reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 see 411_f3d_621 6th cir giamelli v commissioner supra pincite cf 131_tc_197 iii offers-in-compromise sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an oic is left to the secretary’s discretion see 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs petitioners submitted oics based only on doubt as to collectibility the commissioner may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the liability sec_301 b proced admin regs but generally under the commissioner’s administrative pronouncements an oic based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential 125_tc_301 affd 469_f3d_27 1st cir revproc_2003_71 sec_4 2003_2_cb_517 petitioners filed identical offers-in-compromise of dollar_figure each payable dollar_figure within days of acceptance and monthly payments in the amount payable on the 23rd day of each month for months at the time the appeals_office rejected petitioners’ offers on date their unpaid tax_liabilities were at least dollar_figure iv reasonable collection potential as reflected in the appeals office’s analysis the following asset equity table shows the total amount of dollar_figure determined as being collectible from petitioners’ net realizable equity in assets asset equity table assets quick market percentage sale value value reduced encumbrances equity checking accounts dollar_figure dollar_figure -0- dollar_figure other accounts big_number big_number -0- big_number investments -0- -0- -0- -0- cash -0- life_insurance big_number big_number dollar_figure big_number life_insurance big_number big_number -0- big_number vehicle big_number big_number -0- big_number real_estate big_number big_number -0- big_number real_estate -0- -0- -0- -0- personal assets big_number big_number big_number -0- personal tools -0- -0- big_number -0- business_assets -0- -0- -0- -0- dissipated assets -0- -0- -0- -0- alps ltd big_number big_number -0- big_number fairfield academy big_number big_number -0- big_number mcvee holdings big_number big_number -0- big_number apex mental health big_number big_number -0- big_number prudential financial big_number big_number -0- big_number total big_number we find and conclude that most of the amounts in petitioners’ equities as set forth in the above table are correct and supported by the record any changes in the amount of the net realizable equity are discussed later most significant are petitioners’ equities in their personal real_estate holdings as follows real_estate value percent qsv encumbrances for offer equity hoover dollar_figure dollar_figure dollar_figure dollar_figure w church st big_number big_number big_number big_number westwood big_number big_number big_number big_number n 4th st big_number big_number big_number big_number mt vernon rd big_number big_number big_number big_number n columbus st big_number big_number big_number -0- total big_number in addition petitioners have substantial equities in the real_estate of mcvee holdings ltd a partnership wholly owned by them as follows real_estate value percent qsv encumbrances for offer equity pleasantville rd dollar_figure dollar_figure dollar_figure dollar_figure arcadia ave big_number big_number big_number big_number hollow rd big_number big_number big_number big_number 3rd st newark big_number big_number big_number -0- w church st and w church st total big_number big_number big_number big_number big_number petitioners assert that the appeals_office abused its discretion in rejecting their oics for several reasons first they argue that their proposed collection alternatives were denied because the settlement officers would not allow them the opportunity to liquidate their real_estate_assets and apply the proceeds to pay their tax_liabilities while respondent acknowledges that the parties discussed the possibility of petitioners’ satisfying some of their liabilities by selling their real_estate holdings and the settlement officers gave petitioners a reasonable_time to submit a definite proposal petitioners never submitted a proposal or a timeline for liquidating any of their real_estate_assets apparently petitioners never made any attempts in the years after the sec_6672 penalties were assessed to pay their tax obligations by selling their properties under the circumstances so fehr did not abuse his discretion in declining to grant petitioners a collection alternative based on the possibility of selling their properties at some unspecified time in the future see 454_f3d_688 7th cir clawson v commissioner tcmemo_2004_106 second in their response to respondent’s motion for summary_judgment petitioners assert that so hosking erred in calculating their future business income because he failed to consider that mcvee earned its income entirely from renting its properties and therefore the income would dissipate upon sale of the properties to satisfy their tax obligations similarly they claim that so hosking overestimated the future income of alps and fairfield because both companies would incur higher rental expenses after a sale of mcvee’s properties the internal_revenue_manual irm provides that when in determining reasonable collection potential the irs identifies an asset necessary for the production_of_income it may be appropriate to adjust the income or expense calculation for the taxpayer to account for the loss of the income stream if the asset is either liquidated or used as collateral to secure a loan to fund the offer so hosking included both petitioners’ equity in mcvee and their income from mcvee in the calculation of their reasonable collection potential respondent admits that petitioners’ reasonable collection potential cannot include the same amount of future business income from mcvee if petitioners sell mcvee’s assets to satisfy tax_liabilities and that so hosking erred in concluding otherwise but the collection potential if adjusted downward to correct his error would still surpass the offer to such a degree that we find no abuse_of_discretion we conclude that his projection of future income from alps and fairfield was reasonable third petitioners assert in their response that so hosking erred by assigning a 20-percent quick sale reduction to only some of their properties when determining their net realizable equity generally for oic purposes the irs considers in determining a taxpayer’s net realizable equity in assets the quick sale value of the assets reduced by any amounts owed to secured lien holders with priority over federal tax_liens irm pt date the irm defines quick sale value as an estimate of the price a seller could get for the asset in a situation where financial pressures motivate the owner to sell in a short time usually calendar days or less id pt date generally the irs calculates quick sale value pincite percent of fair_market_value however it may apply a higher or lower percentage depending on the type of asset and current market conditions if the value chosen represents a fair estimate of the price a seller could obtain when attempting to sell the asset quickly id pt of the six properties petitioners owned personally so hosking employed a 20-percent quick sale reduction for the three properties with respect to which petitioners had submitted current appraisals and other information verifying the property values and available equity for the remaining three properties the hoover property the 4th street property and the mt vernon property so hosking did not calculate quick sale values because of a lack of valuation information from petitioners for the hoover property petitioners provided a 3-year-old appraisal valuing the property at dollar_figure but no other information so hosking assigned a value of dollar_figure to the property but did not reduce it for a quick sale it is unclear from the record how he determined the value to be dollar_figure rather than dollar_figure we think he should have used the dollar_figure value without any quick sale reduction for the 4th street property petitioners provided no appraisal or information showing the current mortgage balance so hosking obtained information on the 4th street property from the licking county ohio auditor showing the appraisal value of the property as dollar_figure for tax purposes so hosking used the dollar_figure as a quick sale value and allowed petitioners an additional reduction of dollar_figure for encumbrances despite the lack of information verifying any encumbrances absent information from petitioners so hosking reasonably determined that the value for tax purposes determined by the licking county auditor represented a fair estimate of the amount petitioners could get for the 4th street property if they should attempt to sell it quickly for the mt vernon property petitioners likewise did not provide an appraisal however they submitted a copy of a promissory note showing a loan of dollar_figure taken out on the property on date but they did not verify the loan balance information from the licking county auditor shows that the property has a market_value of dollar_figure and no evidence suggests that so hosking acted unreasonably in not reducing this value for a quick sale fourth petitioners assert in their response that so hosking erred in determining that they had equity of dollar_figure in prudential financial petitioners reported on their federal_income_tax return a dollar_figure dividend received from prudential financial they did not report ownership of any interest in prudential financial on their forms 433-a each petitioner later submitted a declaration with the response to respondent’s motion for summary_judgment that states i do not own an dollar_figure investment in prudential financial nor did i own such an investment at any time in so hosking used a 5-percent rate of return in determining petitioners’ interest in prudential financial to be dollar_figure which he included as equity in his calculation of their reasonable collection potential when they submitted their oics on date petitioners did not take advantage of the opportunity they were given to present information to rebut so hosking’s calculation of any interest they had in prudential financial before the appeals_office issued the notices of determination in opposition to the motion for summary_judgment petitioners averred that they did not own an dollar_figure investment in prudential financial at any time in even though they had received and reported dividend income from prudential financial in the record does not show that petitioners sold any investment they had had in prudential during petitioners did not show the source of the dividend they had received in and the value of their investment under the circumstances we find that so hosking’s determination of petitioners’ interest was reasonable on this record we conclude that the total reasonable collection potential from petitioners’ net realizable equity in assets is at least dollar_figure instead of dollar_figure after the dollar_figure reduction in the fair market and quick sale values of the hoover property we sustain the settlement officers’ determinations that petitioners’ monthly disposable income is dollar_figure and that the projected value of their future income is correct v doubt as to collectibility for the irs to accept an oic based on doubt as to collectibility absent special circumstances such as economic hardship or public policy or equity considerations the offer amount must equal or exceed a taxpayer’s reasonable collection potential murphy v commissioner t c pincite irm pt and date see also lloyd v commissioner tcmemo_2008_15 holding that an appeals officer did not abuse his discretion in rejecting an oic based on doubt as to collectibility where the reasonable collection potential if calculated as advocated by the taxpayer would still exceed the amount offered even if all of petitioners’ allegations are correct and the reasonable collection potential is calculated as they contend petitioners would still have at least dollar_figure in net realizable equity which is more than six times their present combined oics in fact their equity of dollar_figure in their residence the westwood property is almost double the combined amount they offered we point out however that we do not substitute our judgment for that of the appeals_office and we do not specify the amount we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite see also fowler v commissioner tcmemo_2004_163 vi conclusion petitioners have not shown that the appeals office’s rejection of their oics was arbitrary capricious or without sound basis in fact or law nor have they set forth specific facts showing that there is a genuine issue for trial in that respect accordingly we find and hold that the appeals_office did not abuse its discretion in determining to reject petitioners’ oics to sustain the filing of the notices of federal tax_liens and to proceed with collection action the court views this as an egregious case in which petitioners willfully and deliberately failed to pay over large amounts of trust_fund_taxes for extended periods thus the irs is justified in pursuing collection and filing notices of federal_tax_lien we shall grant respondent’s motion for summary_judgment in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
